DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 10/19/2022. As directed by amendment: Claims 1-8, 11-18, and 22-27were amended. No claims were cancelled or newly added. Thus, Claims 1-8, 11-18, and 22-27 are presently pending in this application.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 9/8/2020. It is noted, however, that applicant has not filed a certified copy of the IN202041038659 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 1, 5, 11, 15, 23-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (“Jones”, US 20130198288) in view of Lintz et al (“Lintz”, US 20190034528) and in further view of Quinn et al (“Quinn”, US 20180232129).
Regarding Claim 1, Jones teaches a system comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the system to perform:  
recording request (par 68; par 70; par 72-75; The start time is when the recording is started. The user can also start the live recording by activating the “always on” mode.);
computing at a recorder engine (Fig. 1, elements {102, 116}, par 34; par 37; The recorder engine is the client device 102.); 
initiating a recording of a teleconference from the start time (par 68; par 70; par 72-75; The start time is when the recording is started. The user can also start the live recording by activating the “always on” mode.);
wherein the teleconference includes a teleconference participant (par 55); 
providing an option to the teleconference participant for recording and including at least a portion of the recording in a recording segment or clip (par 55); 
stopping the recording upon receipt of a request to stop recording (par 68; par 70; par 72-75; The user can stop the live recording by deactivating the “always on” mode.);
providing a link of the recording segment or clip to the teleconference participant (par 55; The link is the URL which may be distributed (provided) to users.); 
and providing access to the recording segment or clip to the teleconference participant (par 55).
Jones does not explicitly teach obtaining an indication of a past duration preference during a teleconference from a request received from a teleconference participant, wherein the past duration preference is chosen by the teleconference participant; determining a past duration from the indication of a past duration preference; computing a start time based on the past duration; providing an option to indicate a future duration for recording.
Lintz teaches determining a past duration from the indication of a past duration preference (par 59-61; The past duration is the predetermined first duration.);
computing a start time based on the past duration (par 59-61; The start time is the start boundary. The past duration is the predetermined first duration. The end time is the timestamp associated with a match.);
providing an option to indicate a future duration for recording (par 59-61; The future duration is the predetermined second duration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones with the metadata of Lintz because it allows for a user to search for specific events in a recorded video using search terms and set start and end boundaries of a video based on the search (Lintz; par 3; par 54; par 59-61).
Jones and Lintz do not explicitly teach obtaining an indication of a past duration preference during a teleconference from a request received from a teleconference participant, wherein the past duration preference is chosen by the teleconference participant.
Quinn teaches obtaining an indication of a past duration preference during a teleconference from a request received from a teleconference participant, wherein the past duration preference is chosen by the teleconference participant (Fig. 12, elements 1200-1212, par 105-107; par 10-11; The past duration preference is the duration selected by the user by moving the slider 1208 along rail 1212.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones and Lintz with the instant replay of Quinn because it allows for users to review a video conference recording it allows for users to replay conference content at an accelerated rate so that users are able to catch-up to the live discussion without missing any content (Quinn; par 37).
Regarding Claim 5, Jones, Lintz, and Quinn teach the system of claim 1.
Jones further teaches wherein the initiating a recording and the request to stop recording are performed on a client device (par 55; par 68; par 70; par 72-75; The start time is when the recording is started. The user can also start the live recording by activating the “always on” mode. The user can stop the live recording by deactivating the “always on” mode.).
Jones does not explicitly teach the computing a start time.
Lintz teaches the computing a start time (par 59-61; The start time is the start boundary. The past duration is the predetermined first duration. The end time is the timestamp associated with a match.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones with the metadata of Lintz because it allows for a user to search for specific events in a recorded video using search terms and set start and end boundaries of a video based on the search (Lintz; par 3; par 54; par 59-61).
Regarding Claim 11, Claim 11 is rejected with the same reasoning as Claim 1.
Regarding Claim 15, Claim 15 is rejected with the same reasoning as Claim 5.
Regarding Claim 23, Jones, Lintz, and Quinn teach the system of claim 1.
Jones further teaches wherein a time-stamp or sequence number is associated with the recording segment or clip (par 56).  
Regarding Claim 24, Jones further teaches comprising instructions that, when executed by the one or more processors, cause the system to perform: 
computing, at the recorder engine (Fig. 1, elements {102, 116}, par 34; par 37; The recorder engine is the client device 102.), 
Jones does note explicitly teach computing, the start time by subtracting the past duration from a value associated with the past duration preference.  
Lintz teaches computing, the start time by subtracting the past duration from a value associated with the past duration preference (par 59-61; The indication of the past duration preference is the selection of a desired duration for the predetermined first duration. The start time is the start boundary. The past duration is the predetermined first duration. The end time is the timestamp associated with a match, which is associated with the past duration preference.).  
Regarding Claim 26, Claim 26 is rejected with the same reasoning as Claim 23.
Regarding Claim 27, Claim 27 is rejected with the same reasoning as Claim 24.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Lintz, and Quinn in view of Kudo (“Kudo”, US 20120027012).
	Regarding Claim 2, Jones, Lintz, and Quinn teach the system of claim 1.
Jones further teaches recorder engine (Fig. 1, elements {102, 116}, par 34; par 37; The recorder engine is the client device 102.).
Jones, Lintz, and Quinn do not explicitly teach comprising instructions that, when executed by the one or more processors, cause the system to perform: receiving, at the (communication device), a notification to start a sliding window history; requesting media packets from a conference management engine; and receiving media packets from the conference management engine at the (communication device).
Kudo teaches comprising instructions that, when executed by the one or more processors, cause the system to perform: 
receiving, at the (communication device), a notification to start a sliding window history (Fig. 2, elements {S1-S6, 12-13}, par 29-30; The notification to start a sliding window history is the invite. This is in accordance with instant specification paragraph 43. The communication device is the device 13.);
requesting media packets from a conference management engine (Fig. 2, elements {S1-S6, 12-13}, par 29-30; The conference management engine is the device 12.); 
and receiving media packets from the conference management engine at the (communication device) (Fig. 2, elements {S1-S6, 12-13}, par 29-30; The conference management engine is the device 12. The communication device is the device 13.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones, Lintz, and Quinn with the peer-to-peer communication of Kudo because peer-to-peer communication allows for communication between devices without the need for a server. This further allows for the conference to resume using peer-to-peer communications between devices in case the server of Jones modified by Lintz is down or overloaded, thereby reducing disruptions in the conference and improving performance.
Regarding Claim 12, Claim 12 is rejected with the same reasoning as Claim 2.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Lintz, and Quinn in view of Pantazelos (“Pantazelos”, US 20180083978).
	Regarding Claim 3, Jones, Lintz, and Quinn teach the system of claim 1.
Jones further teaches wherein the teleconference participant is a first teleconference participant of a plurality of teleconference participants (par 55), 
providing a link to the recording segment or clip to the second teleconference participant (par 55); 
providing access to the recording segment or clip to the second teleconference participant (par 55).  
Jones, Lintz, and Quinn do not explicitly teach comprising instructions that, when executed by the one or more processors, cause the system to perform: receiving permission from the first teleconference participant to share the recording segment or clip with a second teleconference participant of the plurality of teleconference participants.
Pantazelos teaches comprising instructions that, when executed by the one or more processors, cause the system to perform: receiving permission from the first teleconference participant to share the recording segment or clip with a second teleconference participant of the plurality of teleconference participants (Fig. 10B, element 1062, par 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones, Lintz, and Quinn with the sharing permission of Pantazelos because it is allows for a recipient to receive a video without the video being circulated further, thereby improving privacy and security.
Regarding Claim 13, Claim 13 is rejected with the same reasoning as Claim 3.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Lintz, and Quinn in view of Leske et al (“Leske”, US 20150215582).
Regarding Claim 4, Jones, Lintz, and Quinn teach the system of claim 1.
Jones, Lintz, and Quinn do not explicitly teach wherein the teleconference participant is a first teleconference participant of a plurality of teleconference participants that includes a second teleconference participant, comprising instructions that, when executed by the one or more processors, cause the system to perform: storing a first teleconference participant's 
Leske teaches wherein the teleconference participant is a first teleconference participant of a plurality of teleconference participants that includes a second teleconference participant, comprising instructions that, when executed by the one or more processors, cause the system to perform: storing a first teleconference participant's feed live- custom recording segment or clip in a higher quality format than that of the second teleconference participant's feed recording segment or clip (par 43; The video streams are stored when they are streamed to devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones, Lintz, and Quinn with the streaming quality adjustments of Leske because it allows for streaming at a lower quality for devices that do not require a high-quality stream, thereby saving system resources and improving performance.
Regarding Claim 14, Claim 14 is rejected with the same reasoning as Claim 4.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Lintz, and Quinn in view of Krishnaswamy et al (“Krishnaswamy”, US 20150264310).
Regarding Claim 6, Jones, Lintz, and Quinn teach the system of claim 1.
Jones does not explicitly teach wherein the computing a start time, the initiating a recording, and the stopping the recording are performed server-side by the recorder engine.
Lintz teaches the computing a start time (par 59-61; The start time is the start boundary. The past duration is the predetermined first duration. The end time is the timestamp associated with a match.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones with the metadata of Lintz because it allows for a user to search for specific events in a recorded video using search terms and set start and end boundaries of a video based on the search (Lintz; par 3; par 54; par 59-61).
Jones, Lintz, and Quinn do not explicitly teach wherein the initiating a recording and the stopping the recording are performed server-side by the recorder engine.
Krishnaswamy teaches wherein the initiating a recording and the stopping the recording are performed server-side by the recorder engine (Fig. 4, elements 402-406, par 47-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones, Lintz, and Quinn with the quality management of Krishnaswamy because it allows for recording of the conference to be performed by the server if there is a quality issue (Krishnaswamy; Fig. 4, elements 402-406, par 47-48), thereby reducing disruptions and resources used by the client device.
Regarding Claim 7, Jones, Lintz, and Quinn teach the system of claim 1.
Jones, Lintz, and Quinn do not explicitly teach comprising instructions that, when executed by the one or more processors, cause the system to perform detecting inadequate or poor link quality at a client device, wherein the live custom-recording is initiated server-side by the recorder engine upon detection of inadequate or poor link quality at the client device. 
Krishnaswamy teaches comprising instructions that, when executed by the one or more processors, cause the system to perform detecting inadequate or poor link quality at a client device, wherein the live custom-recording is initiated server-side by the recorder engine upon detection of inadequate or poor link quality at the client device (Fig. 4, elements 402-406, par 47-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones, Lintz, and Quinn with the quality management of Krishnaswamy because it allows for recording of the conference to be performed by the server if there is a quality issue (Krishnaswamy; Fig. 4, elements 402-406, par 47-48), thereby reducing disruptions and resources used by the client device.
Regarding Claim 16, Claim 16 is rejected with the same reasoning as Claim 6.
Regarding Claim 17, Claim 17 is rejected with the same reasoning as Claim 7.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Lintz, and Quinn in view of Han et al (“Han”, US 20180167436).
Regarding Claim 8, Jones, Lintz, and Quinn teach the system of claim 1.
Jones further teaches comprising instructions that, when executed by the one or more processors, cause the system to perform tagging the live-action recording (par 55; The link is the URL which may be distributed to users. The recording is reference is (tagged) with a URL.).
wherein the tag is received during the teleconference prior to the providing a link of the recording to a teleconference participant (par 55; The link is the URL which may be distributed (provided) to users. The recorded conference is referenced (tagged) with a URL.). 
Jones does not explicitly teach wherein the tag is received from a client device.
Han teaches wherein the tag is received from a client device (par 56; The tag is the URL.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones, Lintz, and Quinn with the video request of Han, because it allows for a user to easily search for videos by typing in a name or URL (Han; par 56).
Regarding Claim 18, Claim 18 is rejected with the same reasoning as Claim 8.
Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Lintz, and Pantazelos in view of Mueller et al (“Mueller”, US 20170064254).
Regarding Claim 22, Jones, Lintz, and Pantazelos teach the system of claim 3.
Jones further teaches comprising instructions that, when executed by the one or more processors, cause the system to perform: providing the link to the recording segment or clip with a unique identifier (par 55; The URL is the unique identifier.), 
wherein the unique identifier includes a participant identifier (par 55; par 58; The URL is the unique identifier. The URL is sent to users/participants. Thus, the URL includes a participant.  A participant may include a participant object that identifies a participant. Therefore, the url/unique identifier indirectly includes a participant object/participant identifier.)
wherein the participant identifier is associated with the first teleconference participant (par 55; par 58; The URL is the unique identifier. The URL is sent to users/participants. Thus, the URL includes a participant.  A participant may include a participant object that identifies a participant. Therefore, the url/unique identifier indirectly includes a participant object/participant identifier.), 
providing access to the recording segment or clip to the second teleconference participant from an end-user device or from the server side (par 55).  
Jones, Lintz, and Pantazelos do not explicitly teach wherein the unique identifier includes a recording sequence number, and wherein the recording sequence number is associated with a chronological order of recording requests. 
Mueller teaches wherein the unique identifier includes a recording sequence number (par 6; par 59), 
and wherein the recording sequence number is associated with a chronological order of recording requests (par 6; par 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones, Lintz, and Pantazelos with the range identifiers of Mueller, because it provides a shortened video of the complete conference by keeping relevant portions and removing irrelevant portions of the conference (Mueller; par 5-6).
Regarding Claim 25, Claim 25 is rejected with the same reasoning as Claim 22.
Response to Arguments
Applicant’s arguments with respect to Claims 1-8, 11-18, and 22-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Charish et al (US 20130027508), Abstract - A method and system for providing an audio/video conference includes receiving audio from a moderator via a circuit-switched telephone network, transmitting a representation of the audio to a first listener group via the circuit-switched telephone network, and transmitting a representation of the audio to a second listener group via a packet-switched network. The audio/video conference may be transmitted to the first listener group and the second listener group in real-time or near real-time (e.g., within a few seconds). The method and system may be used with a circuit-switched telephone network such as, for example, a public switched telephone network. Further, the method and system may be used with a packet-switched network such as, for example, the Internet. The method and system further provide synchronization of video data, including slide data, and audio data related to the audio/video conference.
Ouyang et al (US 20160065626), Abstract - In one embodiment, an attendee of an online conference is notified of hidden changes to shared content of the online conference. When an attendee changes their focus, as indicated by minimizing, covering, or otherwise obstructing shared content of an online conference, the conference is monitored for changes. If an event or change is detected in the online conference, the attendee is informed of the event and/or shown the change. In addition or as an alternative to event detection, a thumbnail image of the shared content is created so that the attendee can monitor for changes.
DeLuca (US 20200412561), Abstract - A method, computer system, and computer program product for web conference replay association are provided. The embodiment may include recording a web meeting utilizing web conference software. The embodiment may also include parsing meeting invitation information associated with the recorded web meeting. The embodiment may further include extracting meeting-related information associated with the recorded meeting. The embodiment may also include updating meeting replay information based on the extracted meeting-related information by modifying an original meeting invitation. The embodiment may further include sending an update notification to a required participant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444